UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 19-2338


In re: BRIAN DAVID HILL,

                     Petitioner.



               On Petition for Writ of Mandamus. (1:13-cr-00435-TDS-1)


Submitted: December 30, 2019                                 Decided: February 10, 2020


Before DIAZ, HARRIS, and RUSHING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Brian David Hill, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brian David Hill petitions for writs of mandamus and prohibition seeking an order

directing the district court to vacate its judgment revoking Hill’s supervised release and

vacate various postjudgment orders. He has also filed two motions for a stay of the district

court’s judgment pending the disposition of the petitions. We conclude that Hill is not

entitled to relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought. In re Braxton, 258 F.3d 250,

261 (4th Cir. 2001). Mandamus may not be used as a substitute for appeal. In re Lockheed

Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

       Similarly, a writ of prohibition “is a drastic and extraordinary remedy which should

be granted only when the petitioner has shown his right to the writ to be clear and

undisputable and that the actions of the court were a clear abuse of discretion.” In re

Vargas, 723 F.2d 1461, 1468 (10th Cir. 1983). A writ of prohibition also may not be used

as a substitute for appeal. Id.

       Hill can seek the requested relief in an appeal of the district court’s judgment, and

indeed, such an appeal is currently pending before this court. See United States v. Hill, No.

19-4758. * Accordingly, we deny the petition for writs of mandamus and prohibition and


       *
           We express no opinion about the merits of this appeal.

                                              2
Hill’s motions for a stay of the district court’s judgment pending adjudication of these

petitions. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                   PETITION DENIED




                                           3